DETAILED ACTION
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered.
Status of Claims
This action is in reply to the submission filed on 12/15/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to claims 1, 13 and 16 are acknowledged.
Claims 1-3 and 6-20 are currently pending and have been examined under the effective filing date of 3/8/2016.
Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive. 
Regarding Applicant’s remarks on page 8, Sathe ¶0030 teaches a payment location of a mobile POS terminal being associated with the payment code, .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

	
Claims 1, 6-10, 13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Trivedi et al. (Pub. No. US 2012/0239452 A1) in view of Sathe et al. (Pub. No. US 2012/0191552 A1.)
Regarding Claim 1, Trivedi discloses a point of sale (POS) device (Trivedi Fig. 1, Dispatch computers 102) comprising:
 an input output circuit to receive requester data from a requester, who is to receive a service, from a payment device (Trivedi Fig. 1, I/O Interfaces 108,) 
a memory (Trivedi Fig. 1, Memory 104) to store the requester data; and 
a processor ( Trivedi Fig. 1, Processor 106) physically configured according to computer executable instructions to: 
communicate a service request for the service (Trivedi ¶0015, service requests) via the input output circuit including the requester data (Trivedi ¶0023, locations of the customer and multiple drivers) (Trivedi ¶0054, connected credit card processing unit) to a receiving computing device to request the service (Trivedi ¶0024, request may be dispatched to a selected or otherwise designated driver using an in-vehicle driver console.)
Trivedi does not disclose a pre-assigned code representing and identifying POS location data or communicating the pre-assigned code via a payment network 
Sathe discloses a pre-assigned code representing and identifying POS location data or communicating the the pre-assigned code via a payment network en route to a receiving computing device to request the service, (Sathe ¶0030; each payment location in the service location, payment information for that payment location may be associated with payment code information in a payment information database, and the payment code information may be provided to the seller for provision adjacent,) wherein the receiving computing device is configured to match the pre-assigned code to determine a physical address for the POS device for delivery of the service. (Sathe; Upon retrieving the payment information, the payment information retrieval engine sends that payment information over the network to the payment application on the payer device 300. FIG. 7 includes illustrates the payer device 300 displaying (e.g., on the display 302), a payment information page 700 that includes the payment information associated with the payment code information sent in block 108 and received from the operator of the POS payment system in block 112. In the illustrated embodiment, the payment information page 700 includes a payment modifier 702, a payment total 704, a service location graphic 706, a payment location graphic 706a.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Trivedi with Sathe in order to hide the location of the POS system (Sathe ¶0030,) thereby providing enhanced security features to the system.

Regarding Claim 6, Trivedi as modified by Sathe discloses the point of sale device of claim 1, further comprising communicating the requester data to the receiving computing device which routes the service request to a determined service provider selected from a plurality of service providers (Trivedi ¶0020, controller(s) 102 can be operable to send and receive information between the customers 124A-124N operating a respective client device or computer 126 and the transportation vehicles 142A-142N operating or otherwise equipped with a respective console computer 144.)

Regarding Claim 7, Trivedi as modified by Sathe discloses the point of sale device of claim 1, wherein the processor is further configured for: receiving a response from at least one service provider; displaying the response to the (Trivedi Fig. 6, multiple service providers, displaying selective options to requester.)

Regarding Claim 8, Trivedi as modified by Sathe discloses the point of sale device of claim 7, wherein the response further comprises a service delivery time (Trivedi Fig. 6, travel time.)

Regarding Claim 9, Trivedi as modified by Sathe discloses the point of sale device of claim 7, wherein the response comprises: a plurality of service providers (Trivedi ¶0015, selectable list of resources;) a price for each of the service providers (Trivedi Fig. 6, prices.)

Regarding Claim 10, Trivedi as modified by Sathe discloses the point of sale device of claim 7, wherein the processor is further configured to receive a selection of a service provider; communicate the selection to the receiving computing device wherein the receiving computing device notifies the winning service provider that the service is required (Trivedi ¶0065, After customer selection of at least one resource, such as 143A, the dispatch module 212 can communicate with the driver interface module 208 as needed to notify the selected resource, such as 143A, of the respective service request from the customer 124A) and notifies (Trivedi ¶0063, inform the vehicle of the request start location and any other request information or information associated with the customer 124A.)

Claim 13 is rejected on the same basis as claim 1 with the additional elements of:  a receiving processor physically configured according to the computer executable instructions to: analyze the requester data; analyze the pre-assigned code to determine a physical address for the POS device for delivery of the service; determine which service provider from a plurality of service providers to alert to the request for service (Trivedi ¶0095, analytics module 216 can analyze requests.)

Regarding Claim 16, Trivedi discloses a computerized method for providing additional services from a point of sale (POS) device comprising:
 receiving requester data from a requester, who is to receive a service, from a payment device; (Trivedi Fig. 1, I/O Interfaces 108,)
storing in a memory of the POS device the requester data and POS device location data; and (Trivedi Fig. 1, Memory 104) (Data 114;)
Trivedi does not dislose communicating a service request for the service based on the requester data and the POS location data via a payment network en route to a receiving computing device to request the service.
Sathe discloses communicating a service request for the service based on the requester data and the POS location data via a payment network en route to a receiving computing device to request the service. (Sathe ¶0030; each payment location in the service location, payment information for that payment location may be associated with payment code information in a payment information database, and the payment code information may be provided to the seller for provision adjacent.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Trivedi with Sathe in order to hide the location of the POS system (Sathe ¶0030,) thereby providing enhanced security features to the system.

Regarding Claim 17, Trivedi as modified by Sathe discloses the computerized method of claim 16, further comprising communicating the requester data to the receiving computing device which routes the service request to a determined service provider selected from a plurality of service providers.  (Trivedi ¶0020, controller(s) 102 can be operable to send and receive information between the customers 124A-124N operating a respective client device or computer 126 and the transportation vehicles 142A-142N operating or otherwise equipped with a respective console computer 144.)

Regarding Claim 18, Trivedi as modified by Sathe discloses the computerized method of claim 17, further comprising: receiving a response from at least one service provider; displaying the response to the requester.  (Trivedi Fig. 6, multiple service providers, displaying selective options to requester.)

Regarding Claim 19, Trivedi as modified by Sathe discloses the computerized method of claim 18, further comprising: receiving a selection of a service provider; and communicating the selection to the receiving computing device wherein the receiving computing device notifies a winning service provider that the service is required and notifies non-winning service providers that the service is not required.  (Trivedi ¶0065, After customer selection of at least one resource, such as 143A, the dispatch module 212 can communicate with the driver interface module 208 as needed to notify the selected resource, such as 143A, of the respective service request from the customer 124A.) (Trivedi ¶0063, inform the vehicle of the request start location and any other request information or information associated with the customer 124A.)

Regarding Claim 20, Trivedi as modified by Sathe discloses the  computerized method of claim 16, wherein the POS location data comprises at least one of: Global Positioning System coordinates; a street address; a code that (Trivedi ¶0051, GPS capabilities;) (Trivedi ¶0044, contact address;) (Trivedi ¶0019, computer readable code.)

Claims 2, 3, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Trivedi et al. (Pub. No. US 2012/0239452 A1) in view of Sathe et al. (Pub. No. US 2012/0191552 A1,) and further in view of Colon et al. (Pub. No. US 2013/0159178 A1.)
Regarding Claim 2, Trivedi as modified by Sathe discloses the point of sale device of claim 1, but not wherein requestor data further comprises a personal account number.
Colon discloses wherein requestor data further comprises a personal account number (Colon ¶0059, account number 607A.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Colon with Trivedi and Sathe in order to enter data from payment accounts into a database not prone to human error (Colon ¶0004,) thereby facilitating a more accurate payment system.

Regarding Claim 3, Trivedi as modified by Sathe and Colon discloses the point of sale device of claim 2, wherein a personal account number comprises a (Colon ¶0064, payment token entry point 630 may provide a data token instead of the actual unloaded account number 607B for security purposes.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Colon with Trivedi and Sathe in order to enter data from payment accounts into a database not prone to human error (Colon ¶0004,) thereby facilitating a more accurate payment system.

Regarding Claim 11, Trivedi as modified by Sathe discloses the point of sale device of claim 2, further comprising: communicating the payment data to an authorization server; receiving an authorization message from the authorization server; if the authorization is approved, communicating the payment data to the service provider and the requester; if the authorization is not approved, communicating the not approval to the service provider and to the requester (Colon ¶0062, authorization code 615A that is transmitted over the communications network 622 the payment processing point 625.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Colon with Trivedi and Sathe in order to enter data from payment accounts into a database not prone to human error (Colon ¶0004,) thereby facilitating a more accurate payment system.

Regarding Claim 14, Trivedi as modified by Sathe discloses the point of sale control system of claim 13, wherein a personal account number comprises a short term account number from a token service (Colon ¶0062, generate an authorization code 615A.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Colon with Trivedi and Sathe in order to enter data from payment accounts into a database not prone to human error (Colon ¶0004,) thereby facilitating a more accurate payment system.

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Trivedi et al. (Pub. No. US 2012/0239452 A1) in view of Sathe et al. (Pub. No. US 2012/0191552 A1,) and further in view of Camp et al. (Pub. No. US 2011/0301985 A1.)
Regarding Claim 12, Trivedi as modified by Sathe discloses the point of sale device of claim 1 further comprising computer executable instructions that physically configure the processor to: display a plurality of service classes; receive a selection of a selected service class; communicate the selected service class to the receiving computing device; determining appropriate service providers that are capable of providing the selected service class; receiving responses from the (Camp ¶0028, a class or rating of the candidate respondent 132, based on reputation and/or level/quality of service.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Camp with Trivedi and Sathe in order to provide a user with multiple classes of service (Camp ¶0028,) thereby providing more options to users.

Regarding Claim 15, Trivedi as modified by Sathe discloses the  point of sale control system of claim 13, further comprising computer executable instructions that physically configure the processor in the point of sale device to: display a plurality of service classes; receive a selection of a selected service class; communicate the selected service class to the receiving computing device; determining appropriate service providers that are capable of providing the selected service class; receiving responses from the appropriate service providers; and displaying the responses to the requester (Camp ¶0028, service 120 implements a pairing process upon receipt of the request 112.  The service 120 performs the pairing process by (i) using the one or more criteria to select a first candidate respondent; (ii) sending an invitation 114 to the first candidate, and giving the first candidate a short duration to accept the invitation; (iii) if the first candidate respondent declines or fails to accept the invitation, selecting a second candidate respondent using the one or more criteria; (iv) sending the invitation 114 to the second candidate, and giving the second candidate a short duration to accept.  The pairing process may be repeated (n times) until a respondent 130 from the candidate pool 132 communicates back an acceptance 115 to the invitation 114.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Camp with Trivedi and Sathe in order to provide a user with multiple classes of service (Camp ¶0028,) thereby providing more options to users.








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grassadonia et al. (Patent No. US 10,049,349 B1) discloses, “Accessing a local data -store or directly from the memory associated with the secondary device 104. Examples of transaction identifier information include time at which the transaction occurred, the location of the merchant's store.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/            Examiner, Art Unit 3687                                                                                                                                                                                            
	
	/NATHAN C UBER/          Supervisory Patent Examiner, Art Unit 3687